DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11,16-19, 22-25, 28-30 and 33-40 are pending in the application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 11, 16-19, 22-25, 28-30, and 33-36, drawn to a long-acting injectable composition for the treatment or prevention of a parasitic infection or infestation in an animal comprises a) an effective amount of at least one parasiticidal isoxazoline active agent, which is a compound of formula (Ic):, 
    PNG
    media_image1.png
    201
    470
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof: wherein X1, X2 and X3 are independently H, halogen, C1-C3 alkyl or C1-C3 haloalkyl; b) a liquid PEG and/or a neutral oil, and c) optionally, a co-solvent, wherein no other pharmaceutically acceptable polymers are present classified in A61K 31/415; C07D 413/04.
III. Claims 37-40, drawn to a method for treating or preventing parasites in an animal in need thereof for a period of 3 to 6 months which comprises administering the , classified in A01N 43/80; A61P 33/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of using the product, as claimed, can be practiced with another materially different product, for example any of the products claimed in U.S. Patent No. 8,022,089.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	a) the inventions have acquired a separate status in the art in view of their different classification;
	(b)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
	(c)    the prior art applicable to one invention would not likely be applicable to another invention;
	(d)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

This application contains claims directed to the following patentably distinct species: 1) compound of formula (Ic); 2) component b) liquid PEG; 3) composition with or without component c) co-solvent; 4) composition with or without component d) antioxidant; and 5) composition with or without component e) pharmaceutically acceptable additive. 
Regarding the compound of formula (Ic), the species are independent or distinct because the alternatives of constituents X1, X2 and X3 are independently H, halogen, C1-C3 alkyl or C1-C3 haloalkyl and provide different compounds dependent on the alternatives selected. In addition, these species are not obvious variants of each other based on the current record.
If liquid PEG is elected as component b), a single PEG species should be elected.
If a composition is elected with optional component c) co-solvent, a single co-solvent should be elected, for examination purposes.
If a composition is elected with optional component d) an antioxidant, a single antioxidant should be elected, for examination purposes.
If a composition is elected with optional component e) pharmaceutically acceptable additive, a single pharmaceutically acceptable additive should be elected, for examination purposes.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and (ii) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (iii) identification of the claims encompassing the elected invention and the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions, species, or groupings of patentably indistinct species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable or one of the species unpatentable over the prior art over the prior art, the evidence or admission may be 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that in order for this Restriction Requirement to be complete an election of a single invention, Group I or Group II should be elected. 
A single compound of formula (Ic) to be examined, should be elected. 
If liquid PEG is elected as component b), a single PEG species should be elected.
If a composition is elected with optional component c) co-solvent, a single co-solvent should be elected.
If a composition is elected with optional component d) an antioxidant, a single antioxidant should be elected.
a single pharmaceutically acceptable additive should be elected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616